COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTION
Cause numbers:           01-16-00254-CR and 01-16-00255-CR
Style:                   Marcellaus Hurts v. The State of Texas
Date motion filed*:      December 5, 2016
Type of motion:          Fourth Motion to Extend Time to File Brief
Party filing motion:     Appellant’s counsel Melissa Martin
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                September 12, 2016
       Number of extensions granted:         3         Current Due Date: December 9, 2016
       Date Requested:                   January 12, 2017 (122 days from original deadline)

Ordered that motion is:
       Granted
             If document is to be filed, document due: January 12, 2017.
                   No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Because counsel’s fourth extension contends that she needs additional time to complete
       appellant’s brief because of, among other reasons, her health issues, this extension is
       granted, but no further extensions will be granted given the total length of time
       requested. See TEX. R. APP. P. 10.5(b)(1)(C). Accordingly, if appellant’s brief is not
       filed by January 12, 2017, the Court will abate this appeal for a late-brief hearing. See
       id. 38.8(b)(2).

Judge’s signature: /s/ Laura Carter Higley
                    Acting individually

Date: December 13, 2016




November 7, 2008 Revision